Citation Nr: 0943790	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
January 1998 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted the Veteran's claim for service connection for 
headaches, secondary to nerve injury from removal of tooth 
#32, and assigned an initial 10 percent rating retroactively 
effective from January 28, 2001, the day after his military 
service ended when he returned to life as a civilian.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In April 2006, as support for his claims, the Veteran 
testified at a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board.  Then in May 2006, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  The AMC completed that development (including 
considering additional medical evidence), continued to deny 
the claim, and returned the case to the Board for further 
appellate consideration.

Thereafter, in a June 2007 letter, the Board informed the 
Veteran that the VLJ who had conducted his hearing was no 
longer employed by the Board (having retired), and thus, the 
Veteran had the option of having another hearing with a VLJ 
that will ultimately decide his appeal.  He responded later 
that month that he wanted another hearing, this time with the 
presiding VLJ at the RO (Travel Board hearing).  
See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.700, 20.704, 
20.707 (2009).  



So in July 2007 the Board again remanded this case to the RO 
via the AMC, to schedule this additional hearing.  And in 
November 2008 the Veteran and his wife testified at this 
additional hearing before the undersigned VLJ of the Board.  
During the hearing the Veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).  

In February 2009 the Board issued a decision partially 
granting another claim the Veteran also had appealed, for a 
higher initial rating for his right nerve injury.  The Board 
increased the initial rating for that disability from 0 to 10 
percent, though denying an even higher rating.  However, the 
Board deemed it necessary to further develop his remaining 
claim for a higher initial rating for his headaches, so the 
Board again remanded this claim to the RO via the AMC.

The AMC has since completed this additional development, 
continued to deny this claim in a September 2009 supplemental 
statement of the case (SSOC), and returned the file to the 
Board for further appellate review of this remaining claim.


FINDINGS OF FACT

The Veteran's has prostrating, migraine headaches at least 
twice a month.  But the competent evidence of record does not 
show these headaches are very frequent, completely 
prostrating, and prolonged causing severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria are met for a higher initial disability rating 
of 30 percent for the migraine headaches, but no greater.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.124a, Diagnostic Code 8199-8100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2004 
and June 2006.  These letters informed him of the evidence 
required to substantiate his claim for a higher initial 
rating for his headaches and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that more recently issued letters in February 2007 and 
July and December 2008 complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim, keeping in mind the claim initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection, since granted..  And of 
equal or even greater significance, since providing that 
additional Dingess notice, the AMC has gone back and 
readjudicated his claim in the September 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the provision 
of that notice has been rectified.  Moreover, the Court has 
held that once service connection has been granted, the 
context in which the claim initially arose, the claim has 
been substantiated; therefore, additional VCAA notice under 
§ 5103(a) is not required because the initial intended 
purpose of the notice has been fulfilled, so any defect in 
the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Rather, thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting a downstream 
issue such as the initial rating assigned for the disability, 
only the notice requirements for a rating decision and SOC 
described in 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  And the RO 
and AMC have provided the Veteran the required SOC and SSOCs 
discussing the reasons and bases for not assigning a higher 
initial rating and citing the applicable statutes and 
regulations.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), VA treatment records, and at the Board's 
remand request, arranged for a VA compensation examination to 
reassess the severity of his headaches.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  Here, the VA compensation examination of the 
Veteran's headaches was in November 2006, so relatively 
recently.  And more recently dated medical records fail to 
show any further increase in the severity of his headaches.  
Consequently, another examination to evaluate the severity of 
this condition is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).

Keep in mind also that the Board is partially granting the 
claim, increasing the initial rating from 10 to 30 percent.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

II.  Analysis-Entitlement to an Initial Rating Higher than 
10 Percent for the Headaches

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice even to claims for higher ratings of 
already established service-connected disabilities.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

The Veteran's headache disability, established secondary to 
nerve injury from extraction of tooth # 32, is currently 
rated at the 10 percent level retroactively effective from 
January 28, 2001, under Diagnostic Code 8199-8100.  His 
specific diagnosis is not listed in the Rating Schedule.  
Therefore, the RO assigned DC 8199 pursuant to 38 C.F.R. § 
4.27 (2009), which provides that unlisted disabilities 
requiring rating by analogy will be coded first by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, for migraine headaches.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  The Board 
agrees that this is the most appropriate DC and continues 
consideration for a higher initial rating under DC 8199-8100.

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st 
Ed. 2007), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In this regard, the Veteran's headaches clearly warrant a 
higher initial 30 percent disability rating under DC 8100.  
He has been diagnosed with migraine headaches, as shown in a 
July 2004 VA neurological treatment note.  And these migraine 
headache attacks are quite severe.  Indeed, the November 2006 
VA neurological examiner noted his impression that the 
Veteran has chronic daily headaches with a combination of 
tension and migraine features.  Importantly, this examiner 
further noted, "[t]hese headaches affect [the Veteran's] 
functioning at least twice a month, in that he has to stop 
his activity and sit or lie down, including when he is 
working."  This VA examiner's medical opinion provides 
competent, highly probative evidence that the Veteran has 
migraine headaches with characteristic prostrating attacks 
occurring on average once a month, if not slightly more often 
(twice a month), over the last several months.  



Notably, the report of the prior July 2002 VA examination did 
not mention whether the Veteran's headaches were so severe as 
to cause prostration.  But his employer and lay statements 
assert he has long-standing prostrating headache symptoms 
at least once a month.  And since laypersons can easily 
observe the act of prostration within their five senses, this 
is probative competent evidence in support of the claim.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
38 C.F.R. § 3.159(a)(2).  

As such, resolving all reasonable doubt in his favor, the 
Board finds the Veteran's headaches are of sufficient 
frequency and severity to warrant a higher initial rating of 
30 percent, for the entire period of the appeal - i.e., 
retroactively effective from the date of service connection.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  But, since his headaches have never been more than 
30-percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  

Indeed, the Veteran has failed to establish that his 
headaches are sufficiently frequent and severe to warrant an 
even higher 50 percent initial rating.  Although his headache 
attacks are relatively frequent and prostrating in nature, 
there is simply no competent evidence that they are so 
frequent and prolonged as to cause severe economic 
inadaptability.  The Board acknowledges his contention that 
he would seek even higher paying employment as a firefighter, 
if not for his headaches, but he does not contend - and the 
evidence does not otherwise show, he is unemployable in other 
substantially gainful capacities due to his headaches.  
Rather, he is currently employed on a full-time basis 
servicing fire extinguishers.  The overall disability picture 
is not consistent with the criteria for the next higher 
rating of 50 percent under Diagnostic Code 8100.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are mere examples of 
conditions that warrant a particular rating and are only used 
as a guide to help differentiate between the different 
evaluation levels); 38 C.F.R. § 4.1.



As the preponderance of the evidence is against assigning an 
initial rating higher than 30 percent for the headaches, the 
"benefit-of-the-doubt" rule is not applicable to this 
additional component of the claim, and the Board therefore 
must deny an initial rating higher than 30 percent.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his now higher 30 percent schedular 
rating.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  The Veteran 
testified during his personal hearing that he was no longer 
able to work as a firefighter due to his headaches.  But he 
also acknowledged that he had since obtained other employment 
servicing fire extinguishers - albeit at less pay, and there 
is no indication his salary at this other job is so meager as 
to not qualify as substantially gainful employment versus 
only marginal employment.  38 C.F.R. § 4.18; Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

A higher 30 percent initial rating is granted for the 
headaches, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


